In a wrongful death claim against the State of New York, the claimant appeals from an order of the Court of Claims (Lengyel, J.), dated March 4, 1987, which denied his motion for leave to file a late claim pursuant to Court of Claims Act § 10 (6).
Ordered that the order is affirmed, with costs.
In view of the absence in the claimant’s moving papers of any information indicating the essential facts constituting the claim, or the nature of the wrong committed by the State, Court of Claims did not improvidently exercise its discretion in denying the claimant’s motion for leave to file a late claim pursuant to Court of Claims Act § 10 (6) (see, Malek v State of New York, 92 AD2d 659). Mangano, J. P., Bracken, Weinstein and Balletta, JJ., concur.